ASSIGNMENT OF CONTRACT

THIS ASSIGNMENT OF CONTRACT (the “Assignment”) is made as of the 1st day of May,
2007 by Triple Net Properties, LLC, a Virginia limited liability company
(“Assignor”) to NNN Healthcare/Office REIT Peachtree, LLC, a Delaware limited
liability company (“Assignee”).

RECITALS

Assignor and Yorktown Building Holding Company, LLC, a Georgia limited liability
company entered into that certain Agreement of Sale and Purchase, dated as of
March, 2007 (the “Contract”) with respect to certain property known as 101
Yorktown Drive, located in Fayetteville, Georgia and 4000 Shakerag Hill Road,
located in Peachtree City, Georgia, as more particularly described in the
Contract. Assignor desires to assign all of its rights, title and interest in
and to the Contract to Assignee.

AGREEMENT

FOR and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby assigns all of its rights, title and interest in and to the
Contract to Assignee.

Assignee by its execution of this Assignment hereby assumes all of Assignor’s
obligations under the Contract.

WITNESS the following signatures:

              ASSIGNOR:   Triple Net Properties, LLC,
   
 
                a Virginia limited liability company
   
 
           
 
  By: /s/ Jeff Hanson  
 

 
                 

 
           
 
  Name: Jeff Hanson  
 

 
                 

 
                Title: Chief Investment Officer
   
 
                 

 
            ASSIGNEE:   NNN Healthcare/Office REIT Peachtree, LLC,
   
 
                a Delaware limited liability company
   
 
                By:   NNN Healthcare/Office REIT Holdings, L.P.,

 
           
 
  Its:   a Delaware limited partnership
Sole Member  


 
           
 
      By:
Its:   NNN Healthcare/Office REIT, Inc.,
a Maryland corporation
General Partner
 
           
 
          By: /s/ Shannon K S Johnson
 
           
 
          Name: Shannon K S Johnson
 
           
 
          Title: Chief Financial Officer
 
           
 
           

